Citation Nr: 0309528	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  95-03 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for spondylolysis at L4-5 
with herniated nucleus pulposus at L4-5, and mild nerve root 
compression, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION


The veteran served on active duty from July 1981 to July 
1984.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a September 1994 
rating decision of the Houston, Texas Regional Office (RO) 
that increased the 10 percent disability rating for 
spondylolysis at L4-5 with herniated nucleus pulposus at L4-5 
and mild nerve root compression to 40 percent disabling.  The 
veteran expressed dissatisfaction with this rating and an 
appeal ensued.  During the pendency of the claim, the veteran 
relocated to within the jurisdiction of the VA Winston-Salem, 
North Carolina RO, from which his appeal continues.  

This issue was remanded by decisions of the Board dated in 
March 1998, April 1999, and January 2001.  All development 
having been completed, the case has been returned to the 
Board for appellate disposition.

In correspondence to the RO dated in January 1995, the 
veteran raised the issue of individual unemployability.  
However, this matter is not properly before the Board for 
appellate review and it is referred to the RO for appropriate 
consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to 
adjudicate the claim on appeal has been accomplished.  

2.  Spondylolysis at L4-5 with herniated nucleus pulposus at 
L4-5 and mild nerve root compression, is manifested by 
complaints of recurring attacks of pain with little 
intermittent relief, radiculopathy, muscle spasm, some 
neurological deficit, evidence of significant activity 
restrictions, profound discogenic changes on X-ray and 
severely reduced flexion motion consistent with pronounced 
intervertebral disc syndrome.


CONCLUSION OF LAW

With resolution of the benefit of the doubt in favor of the 
veteran, the criteria for an evaluation of 60 percent for 
spondylolysis at L4-5 with herniated nucleus pulposus at L4-5 
and mild nerve root compression, have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the symptoms associated with his 
service-connected degenerative disc disease and other 
disability of the low back are more severely disabling than 
reflected by the current rating and that a higher disability 
evaluation is warranted.

Initial Matters: Duty to Assist

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (codified as amended at 38 C.F.R. § 3.102).  They 
also include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(b) (2002)).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(c) 
(2002)). 

For the reasons explained in more detail below, the Board 
finds that the passage of the VCAA and the implementing 
regulations do not prevent the Board from rendering a 
decision on this issue.  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  As evidenced by the November 
1994 statement of the case and the March 1996, October 1998, 
May 1999, June 2000, March 2002 and July 2002 supplemental 
statements of the case, the appellant has been furnished the 
pertinent laws and regulations governing the claim and the 
reasons for the denial.  He has been given notice of the 
information and evidence needed to substantiate the claim, 
and has been afforded opportunities to submit information and 
evidence.  The Board finds that all necessary development has 
been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate the claim currently under 
consideration, to include scheduling VA examinations as 
indicated, and requesting treatment records.  

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In a 
letter to the appellant dated in April 2001, the RO informed 
him the appellant of what evidence the RO had received in 
support of the claim, what medical and other evidence the RO 
needed from him, what information or evidence the appellant 
could provide in support of the claim, and what evidence VA 
would try to obtain for him in support of the claim.  
Therefore, the duty to notify has been met.  Under these 
circumstances, the Board finds that adjudication of the claim 
on appeal poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Finally, although the regulation under which the Board 
attempted to satisfy the VCAA notification requirements has 
been invalidated, Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003), this decision grants the maximum schedular 
evaluation under Diagnostic Code 5293 (the claim of 
unemployability being referred to the RO) and therefore 
cannot be deemed to violate the appellant's right to due 
process of law.

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  

Additionally, when evaluating musculoskeletal disabilities, 
VA may consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2002); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The veteran's low back disability was initially rated under 
the provisions of § 4.71a, Diagnostic Code 5295 (2002) which 
provides that a 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
Id.

The service-connected low back disorder is currently rated 
under the provisions of § 4.71a, Diagnostic Code 5293.  The 
Board notes that during the course of this appeal, the rating 
criteria for Diagnostic Code 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 were changed effective September 23, 2002.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002).  The appellant was 
provided the new regulations in this regard by letter dated 
in December 2002, and was advised that the Board intended to 
rely on the new law in deciding his appeal.  The Board will 
thus consider both the old and new rating criteria in this 
regard.  Karnas v. Derwinski, 1 Vet.App. 308 (1991).

Under the old criteria of 38 C.F.R. § 4.71a, Diagnostic Code 
5293, a 40 percent evaluation was warranted for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  Pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and little intermittent 
relief, warranted a 60 percent evaluation.  Id.

Under the new criteria of 38 C.F.R. § 4.71a, Diagnostic Code 
5293, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. 38 U.S.C.A. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 40 percent rating is assigned when there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent rating is assigned when there are incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  Id.

The notes for new Diagnostic Code 5293 provide that for 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.

Alternatively, the appellant may also be rated on the basis 
of limitation of motion of the lumbar spine.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292, a 40 percent evaluation 
requires severe limitation of motion.  Id.

Factual Background

Service connection for spondylolysis, L4-5, symptomatic was 
granted by rating action dated in March 1989 and a 10 percent 
disability evaluation was established under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5292 for lumbosacral 
strain.  The veteran most recently appealed for an increased 
rating in this regard in August 1993.

A VA outpatient record dated in August 1983 reflects that the 
veteran was seen for complaints of back pain of two days' 
duration after twisting his body in a certain position.  
Findings of left point tenderness with muscle spasm and 
positive left straight leg raising were elicited for which 
medication was prescribed.  The veteran returned the 
following day stating that the medication had not alleviated 
the pain which was radiating down the right leg.  Physical 
therapy was prescribed.  

The veteran was admitted to the Bee County Regional Medical 
Center later in August 1993 for continuing back pain with a 
burning and throbbing sensation down the left lower 
extremity.  He was placed on bed rest and placed on a 
treatment course which included corticosteroids, H2 blockers 
and muscle relaxers.  It was reported that a CAT scan was 
interpreted as showing broad-based disc protrusion without 
herniation.  

Continuing treatment records were received from the South 
Texas Spinal Clinic dated between August and November 1993 
which showed that the appellant sought treatment for flare-
ups of radiating back pain.  He stated that his symptoms were 
worse if he engaged in prolonged sitting or standing, or 
weight bearing on the left.  It was noted that in was on sick 
leave due to back pain and ambulated with a cane on account 
of complaints of left leg giving way.  It was felt that the 
veteran's low back pain of three weeks' duration most likely 
represented an acute flare-up of his previous recurring 
episodes of lower back pain over the last five years or so.  
The veteran continued to receive follow-up in this regard 
where it was noted in September 1993 that he was still 
experiencing low back pain with radiation as well as 
mechanical difficulty with range of motion.  Additional 
physical therapy was recommended as well as daily walking and 
several medications.  Some improvement was noted at times, 
although symptoms that included positive straight leg raising 
continued.  Diagnoses of herniated nucleus pulposus and 
degenerative disc disease, L4-5 and L5-S1 were rendered.  

C. S. Pipkin, M.D., wrote in January and February 1994 that 
the veteran had done well on conservative care and had had 
steady improvement, but could not engage in strenuous 
lifting.  Other private clinic notes dated in February 1994 
indicated that the veteran continued to have back and left 
leg pain with tingling in the foot and decreased sensation in 
the left lateral calf, as well as positive straight leg 
raising.  It was reported that he was working light duty

The veteran was afforded a VA orthopedic evaluation in April 
1994 where he rendered a history of original injury to the 
back as the result of a helicopter accident in 1987.  He 
related that he had continued to have back pain over the 
years, but had experienced the most severe episode of such in 
August 1993 with pain radiating down the left posterolateral 
leg to the foot.  The appellant described treatment and 
diagnostic studies which had been provided since that time.  
He stated that he had some loss of sensation, and that 
although he could feel things touching him, he could not 
discriminate easily between sharp and dull.  He related that 
hyperextension exercises had helped his symptoms the most.  

Physical examination of the low back revealed that the 
veteran moved fairly smoothly, but was careful not to engage 
in certain bending and twisting activities.  He was observed 
to have a slight limp favoring the left leg.  He stood with 
his knees slightly flexed to help relieve low back and left 
leg pain.  It was reported that range of flexion was quite 
limited and only to 20 degrees, at which point he developed 
some muscle tightness and spasm and complained of pain in the 
lumbar region.  It was noted that extension was easily 
accomplished to 25 degrees and that he said that this helped 
to relieve pain.  Side bending was to 20 degrees to the right 
and 15 degrees to the left which was noted to be more 
painful.  Rotation was about 20 degrees to either side 
without much pain reported.  The examiner stated that it was 
difficult for the veteran to walk on his heels due to back 
pain.  Tenderness was elicited in the lumbosacral region, in 
the left sciatic notch region and somewhat down the posterior 
left thigh.  Straight leg raising was positive at 60 degrees 
on the left side in the sitting position, but could be 
achieved to 80 degrees on the right without much trouble.  In 
the prone position, straight leg raising was positive to 30 
degrees on the left and negative on the right.  There was 
decreased sensation to light touch over the L-5 root 
distribution on the left leg.  The right was normal.  The 
femoral stretch test was negative, bilaterally.  Deep tendon 
reflexes were 2+ at the knees, 1+ at the ankles and there 
were 1+ plantar reflexes.  Toe extensors were strong, but 
less vigorous on the left than on the right.  Following 
examination, diagnoses of spondylolysis, bilateral L4, and 
herniated nucleus pulposus at the L4-5 level with mild nerve 
root compression were rendered.  

By rating action dated in September 1994, the service-
connected low back disorder was recharacterized as 
spondylolysis at L4-5 with herniated nucleus pulposus at L4-5 
and mild nerve root compression, and a 40 percent disability 
evaluation was granted under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293.

D. M. Hirsch, DO wrote in November 1994 that the veteran 
underwent nerve conduction and electromyogram (EMG) studies 
of the lower extremities following an on-the-job injury after 
being kicked in the leg.  The veteran complained of knee pain 
and weakness of the left lower extremity on this occasion.  

The veteran underwent a VA neurologic examination in February 
1996.  Medical history was reviewed as reported by the 
appellant, to include that he had recently undergone private 
and VA EMG study, and that he had had magnetic resonance 
imaging (MRI) in the past year which been abnormal.  It was 
reported that the possibility of back surgery had been 
discussed but that he wanted to delay such measures.  The 
veteran stated that he had pain in the low back radiating 
down both legs, but that the left leg was worse, with 
tingling in the ankle.  He related that his left leg became 
weak at times, and that pain was worse with different types 
of lifting and turning.  The veteran stated that his 
employment was as a prison guard, but that he had not worked 
since 1994 on account of back pain.  

On physical examination, the veteran was observed to be in no 
distress.  The motor evaluation revealed some mild weakness 
of the extensor hallucis longus of the left foot.  The 
remainder of the muscles appeared to be intact.  Reflexes 
were 2+ throughout at the knees and ankles.  Plantar reflexes 
were flexor.  Sensory testing revealed some diminished pain 
in the left lower leg as compared to the right.  Cerebellar 
and gait were grossly normal.  The veteran had difficulty 
walking on his toes because of back pain.  He had diffuse 
lower back tenderness to palpation.  Straight leg raising was 
mildly positive at about 45 degrees on the left.  It was 
reported that bending was possible, but that he complained of 
back pain.  

Pursuant to Board remand of March 1998, the veteran was 
scheduled for a VA examination in April 1998, but failed to 
appear.  

A VA outpatient record dated in July 1998 was received 
showing that the veteran sought treatment for increased pain 
radiating down left leg and 1/2 of the right leg for which 
medication was restarted and/or adjusted.  He complained of 
continuing back pain in August 1999 on a scale of 9/10 with 
muscle spasm.  The appellant related that he was unable to 
walk, stand or sit for prolonged periods of time and had 
numbness in the legs at times.  Following treatment, it was 
reported that the pain level had been reduced to 4/10. 

The appellant was afforded a VA examination of the spine in 
August 2001.  He complained of daily pain which he stated was 
sharp to some extent between the shoulders, with maximum pain 
lower in the back, moreso on the left.  He related that there 
was a burning quality to pain on the right, and said that it 
was sometimes sharp enough for him to stop what he was doing, 
try to straighten out, arch his back and try to relax.  The 
veteran stated that he had a burning feeling down the 
posterolateral aspect of both legs, especially on the left, 
which extended as far as the left foot, which tingled on 
occasion.  He said that the back felt stiff after sitting, 
and that when he straightened up, he might have a sharp pain 
before it loosened.  He related that it hurt him to bend 
forward to tie or untie his shoes.  

Upon physical examination, the veteran was noted to walk with 
a brisk gait without support.  He did not have a perceptible 
limp.  Posture was good.  It was reported that he had 
preserved normal lumbar lordosis.  There was tenseness over 
the paralumbar muscles on the left and the right.  The 
veteran stated that this was uncomfortable on palpation.  It 
was noted that he did not objectively evince pain, wince or 
move away from the stimulus during the examination in this 
area.  No tenderness was elicited over the buttocks or 
sacroiliac area.  The hips were level.  The veteran was noted 
to be stiff on forward flexion which could be achieved to 30 
degrees with complaint of pain.  It was noted that he was 
encouraged to move further and that he did so to 50 degrees, 
but that the maneuver was halted because he stated that his 
pain was increasing.  It was reported that pain was relieved 
when he sat erect.  Extension was accomplished to 30 degrees 
whereupon the appellant said that this helped relax his back.  
Upon right and left lateral flexion, it was observed that the 
veteran moved slowly to 30 degrees on each side, and reported 
no pain, although he said it was uncomfortable.

The examiner stated that the appellant had only trace 
reflexes in the knees, but that the ankles were symmetrical, 
bilaterally.  Sensation was judged to be intact over the 
feet.  There was weakness in dorsiflexion of the left ankle 
which was estimated as 3/5 as compared to the right lower 
extremity.  The veteran related that he frequently stumbled 
on a stair or a step with the left foot which was not case 
with the right.  An X-ray of the back was obtained. 

The examiner commented that from the location and type of 
complaints, including the burning sensation, radiating pain, 
and feelings of tingling, as well as the physical findings, 
the veteran's symptoms were consistent with diagnoses of 
spondylolysis and lumbosacral and vertebral degenerative disc 
disease.  It was noted that as far as his daily functioning, 
the appellant compensated in that he could drive a car as 
much as he wanted to, whether or not his back was 
uncomfortable.  It was reported that he could work at his job 
as a cashier by changing position from time to time, or 
standing, sitting or walking about.  It was reported that he 
could take care of all daily activities, including dressing 
and undressing, and that because he was muscular, could 
obviously carry the usual packages or other materials which 
he would need in his work and daily activities.  The examiner 
added that the veteran had been seeking treatment at the VA, 
had been prescribed Darvocet for pain which was quite 
helpful, and that he appeared to manifest enough findings to 
justify his current rating.  

VA outpatient records dated in January 2001 reflect the 
appellant experienced a flare-up of back pain which he 
indicated was unrelieved by current medications.  He 
complained of worsening back pain over the course of several 
visits.  Neurological examination was reported to be within 
normal limits with decreased reflexes bilaterally at the knee 
and numbness in both legs.  He was seen for continuing 
complaints of back pain in July 2001.  

The veteran returned with complaints of pain in May 2002 
which he indicated began in his neck and radiated into his 
shoulders, arms, wrists, hands, fingers, and into his back, 
both legs an feet.  He described it as a burning/tingling 
pain and rated it 10/10.  Medication was prescribed.  He had 
a recurrence of low back pain in June 2002 and was given 
medication which he stated allowed him to sleep, but stated 
that pain returned.  He subsequently indicated that same 
month that he had gone to a local pain clinic and was started 
on low-dose steroids with improvement of tingling in the feet 
and fingers.  It was noted that neurological examination was 
within normal limits with brisk reflexes bilaterally.  

The veteran was afforded private MRI of the lumbar spine in 
June 2002 which was interpreted as showing degenerative disc 
disease with spinal stenosis, most marked at L4-5.

Legal Analysis

The Board observes in this instance that the veteran's 
service-connected low back disorder is primarily 
characterized by complaints of continuing and constant pain 
and radiculopathy, muscle spasm, some neurologic deficit and 
with evidence of significant activity restrictions.  
Radiological studies have revealed profound discogenic 
changes on X-ray.  Range of motion has been shown to be 
substantially compromised, and findings consistent with a 
severe loss of flexion have been exhibited.  The evidence 
reflects that the veteran receives ongoing treatment for 
flare-ups of back pain, and has been prescribed multiple 
treatment modalities, including physical therapy, epidural 
blocks, corticosteroids, muscle relaxers, and exercises.  It 
is shown that while some improvement has been noted at times, 
it is demonstrated that the overall clinical course is marked 
by recurring exacerbations of pain and radiculopathy which 
have not been amenable to sustained relief over the years.  
The Board finds that the clinical findings on the whole are 
more consistent with pronounced intervertebral disc syndrome 
characterized by recurring attacks and little intermittent 
relief, and that the evidence also reasonably demonstrates 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Under the 
circumstances, and with consideration of functional 
impairment which may be attributed to the low back thereto 
with respect to the holding in DeLuca v. Brown, 8 Vet.App. 
202, 205-7 (1995), the Board thus concludes that the veteran 
reasonably meets the criteria for a 60 percent disability 
rating for the service-connected low back disorder under 
either the old and/or new Diagnostic Code 5293.  The benefit 
of the doubt is resolved in favor of the appellant in this 
instance by finding that a 60 percent disability evaluation 
is warranted for spondylolysis at L4-5 with herniated nucleus 
pulposus at L4-5 and mild nerve root compression.





ORDER

A 60 percent rating for spondylolysis at L4-5 with herniated 
nucleus pulposus at L4-5, and mild nerve root compression is 
granted subject to controlling regulations governing the 
payment of monetary awards.




	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

